Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference inRegistration Statement No. 333-171269 on Form S-8of our report dated March 30, 2011relating to the consolidated statements of operations, comprehensive loss, changes in the stockholders' equity and cash flows for the years then ended of Delta Oil & Gas, Inc. appearing in the Annual Report on Form 10-K of Delta Oil & Gas, Inc. for the year endedDecember 31, 2010. Mark Bailey Co. Ltd Reno, Nevada March 30, 2011
